Motion granted to the extent of deleting the last 18 words of the penultimate paragraph of this court’s order entered on June 12, 1986 (121 AD2d 256), and substituting therefor the following: "certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: 'Was the order of the Appellate Division, First Department of April 3, 1986 (119 AD2d 1016), affirming the decision and order of Judge Mortimer Getzels of October 5, 1985 denying petitioner’s motion for a contempt order against Bankers Trust Company, stakeholder-respondent, properly made?’ This court further certifies that its determination was made as a matter of law and not in the exercise of discretion.” Concur—Kupferman, J. P., Carro, Asch, Kassal and Wallach, JJ.